DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species A in the reply filed on January 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2021.
Claims 1-5, 7-10 and 16 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 recites “a side of the cleaning device.”  It is unclear if the claim is referring to the overall cleaning device or if the claim intended to refer to the cleaning container since the original claims said “cleaning device (2)” where ref. 2 appears to refer to the cleaning container.  Clarification is requested.
Claim 9 recites the limitation "the housing" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 9 also recites “the cleaning device.”  It is unclear if the claim is referring to the overall cleaning device or if the claim intended to refer to the cleaning container since the original claims said “cleaning device (2)” where ref. 2 appears to refer to the cleaning container.  Clarification is requested.
Claim 10 recites the limitation "the displacement line" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 2-5, 7-10 and 16 are also rejected for depending on rejected claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/134938A1 to Heinle et al. (where citations will be made to English counterpart U.S. Patent App. Pub. No. 2018/0028042 to Heinle et al).
As to claim 1, Heinle discloses a cleaning device, such as a dishwasher (see Heinle Abstract), comprising: a cleaning container comprising a cleaning chamber and configured to accommodate cleaning material to be cleaned (see Heinle Figs. 1 and 3, ref. SB); a heat pump device which has an evaporator inside a heat storage medium tank (see Heinle Figs. 1 and 3 disclosing a heat pump device WP1 which has an evaporator VD1 inside a heat storage medium tank WT1); and an immediate storage being configured to receive liquid heat storage medium displaced from the heat storage medium tank 
Regarding the recitation that the intermediate storage “positioned above the heat storage medium tank,” while Heinle does not explicitly disclose that the intermediate storage tank is positioned above the heat storage medium tank, rearrangement of parts is prima facie obvious  (see MPEP2144.04(VI)(C) where shifting the position of an element would not have modified the operation of the device).
As to claim 2, Heinle discloses that the intermediate storage can be arranged at least to a side of the cleaning device (see Heinle Fig. 3, ref WT2).  Furthermore, rearrangement of parts is prima facie obvious (see MPEP2144.04(VI)(C) where shifting the position of an element would not have modified the operation of the device) and it would have been obvious to one of ordinary skill in the art at the time of filing to arrange the heat storage medium tank at least partially below the cleaning container and the results would have been predictable.
As to claims 3 and 16, Heinle discloses that the heat storage medium tank can have a volume of 2 to 10 liters (see Heinle paragraph [0077]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (see MPEP 2144.05(I)).
As to claim 4, Heinle discloses that the heat storage medium tank and the intermediate storage can be connected to one another via a displacement line (see Heinle Fig. 3, ref.#VL12).
As to claim 5, Heinle discloses that a transfer of heat storage medium from the heat storage medium tank into the cleaning container is excluded (see Heinle Fig. 3 where WT1 has no direct connection to the wash tub SB).
As to claim 7, Heinle discloses that the heat storage medium tank is connected in a fluidic manner to a fresh water supply while the intermediate storage is interconnected (see Heinle Fig. 3 
As to claim 8, Heinle discloses that the intermediate storage can have an insulation on its side facing the cleaning container (see Heinle Fig. 3, ref.#IS2).
As to claim 9, Heinle discloses that the intermediate storage can be thermally conductively connected to the housing of the housing of the cleaning device (see Heinle paragraph [0124] where the second storage tank can be in direct thermal contact).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/134938A1 to Heinle et al. (where citations will be made to English counterpart U.S. Patent App. Pub. No. 2018/0028042 to Heinle et al) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2014/0224285 to Ham et al. and U.S. Patent No. 5,947,135 to Sumida et al.
Heinle is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, Heinle does not explicitly disclose that in the intermediate storage a filling level sensor comprising a float switch or an optical sensor.  Use of level sensors in storage tanks is known in the art (see Ham paragraphs [0061]-[0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a water level sensor in the storage tank as disclosed by Ham in order to better control the operation of the device).  Furthermore, float switches for level sensors are known in the art and does not provide patentable significance (see Sumida col. 15, lines 30-38).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714